PER CURIAM.
We reverse the amended final summary judgment entered in favor of plaintiff, Crown Laundries, Inc. The record before us demonstrates that genuine issues remain unresolved concerning virtually all the material facts surrounding the parties’ conduct and their rights and obligations, vel non, under the laundry lease including but not limited to notice and estoppel. See Holl v. Talcott, 191 So.2d 40 (Fla.1966); Rafkind v. Beer, 426 So.2d 1097 (Fla. 3d DCA 1983). In addition, R.E.2000, Inc., shall be permitted the opportunity to amend its pleadings to raise an unpled defense.
Reversed and remanded for further proceedings.